DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 3-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claims 1 and 3-7, the prior art of record does not teach or suggest an apparatus with over claim features “wherein the drive power supply circuit further comprises a first capacitor (C1), a second capacitor (C2), a third capacitor (C3), a fourth capacitor (C4), a fifth capacitor (C5), a sixth capacitor (C6), a seventh capacitor (C7), an eighth capacitor (C8) and a ninth capacitor (C9); a first resistor (R1), a second resistor (R2), a sixth resistor (R6), a seventh resistor (R7), an eighth resistor (R8), a ninth resistor (R9), an eleventh resistor (R11), a twelfth resistor (R12), a thirteenth resistor (R13), a fifteenth resistor (R15), a sixteenth resistor (R16) and a seventeenth resistor (R17); a seventh diode (D7) and an eighth diode (D8), a twelfth diode (D12) and a thirteenth diode (D13); wherein an input voltage monitoring input terminal 1 of the controller is grounded via the second resistor (R2); the second capacitor (C2) is arranged in parallel at both ends of the second resistor (R2); an input terminal (Vin) is connected to the input voltage monitoring input terminal (1) of the controller via the first resistor (R1); the first capacitor (C1) is disposed between the input terminal (Vin) and ground; a high voltage input terminal (a) of the start-up circuit is connected to the input terminal (Vin); a feedback input terminal (d) of the start-up circuit is connected to a precharge completion feedback output terminal (2) of the controller; a precharge output terminal (c) of the start- up circuit is connected to one end of the third capacitor (C3), and the other end of the third capacitor (C3) is grounded; a precharge output terminal (b) of the start-up circuit is connected to the seventh resistor (R7) and an energy storage seventh capacitor (C7) simultaneously, and is grounded via the seventh resistor (R7) and the eighth resistor (R8) in turn; an intersection point of the seventh resistor (R7) and the eighth resistor (R8) is connected to a voltage monitoring input terminal (4) of the controller for the seventh capacitor (C7); a first phase transmission current monitoring input terminal (7) of the controller is connected to a current output terminal of a first control switch via the ninth resistor (R9); a second phase transmission current monitoring input terminal (9) of the controller is connected to a current output terminal of a second control switch via the fifteenth resistor (R15); a transformer secondary current and output overvoltage monitoring input terminal (8) of the controller is grounded via the thirteenth resistor (R13), and connected to an anode of the eighth diode (D8) via the twelfth resistor (R12); and wherein a positive electrode of the primary main winding (Np1) is connected to the input terminal (Vin), a negative electrode of the primary main winding (Np1) is returned to the positive electrode via the seventh diode (D7) and the sixth resistor (R6) in turn, to form a closed circuit; the fourth capacitor (C4) is connected in parallel at both ends of the sixth resistor (R6); a positive electrode of the seventh diode (D7) is grounded via the first current switch and the eleventh resistor (R11) in turn; a control terminal of the first current switch is connected to a first drive output terminal (6) of the controller; a negative electrode of the seventh diode (D7) is connected to a negative electrode of the twelfth diode (D12), a positive electrode of the twelfth diode (D12) is grounded via the second current switch and the sixteenth resistor (R16) in turn; a control terminal of the second current switch is connected to a second drive output terminal (5) of the controller; a positive electrode of the third primary winding (Na) is grounded, a negative electrode of the third primary winding (Na) is connected to the twelfth resistor (R12) and connected to the precharge output terminal (c) of the start-up circuit and a power supply input terminal (3) of the controller simultaneously via the eighth diode (D8); a positive electrode of the second primary winding (Np2) is connected to the precharge output terminal (b) of the start-up circuit, and is returned to a negative electrode of the second primary winding (Np2) via the seventh capacitor (C7), the sixteenth resistor (R16), and the second current switch in turn simultaneously, to form a circuit; and both ends of the secondary winding (Ns) pass through the thirteenth diode (D13) to a power output terminal and are connected to a LED lights.” as recited in claim 1.
The claim in the application are deemed to be directed to nonobvious improvement over Liu [US 2012/0153866 A1] who teaches The transformer has a primary winding coupled to a power source, a first secondary winding provides a first output voltage to a first load, and a second secondary winding provides a second output voltage to a second load. The switch controller is coupled to the primary winding and controls a first switch coupled to the primary winding to control input power to the primary winding and to regulate the first output voltage based on a power requirement of the first load.
The primary reason of allowance of the claims is improvement with wherein the drive power supply circuit further comprises a first capacitor (C1), a second capacitor (C2), a third capacitor (C3), a fourth capacitor (C4), a fifth capacitor (C5), a sixth capacitor (C6), a seventh capacitor (C7), an eighth capacitor (C8) and a ninth capacitor (C9); a first resistor (R1), a second resistor (R2), a sixth resistor (R6), a seventh resistor (R7), an eighth resistor (R8), a ninth resistor (R9), an eleventh resistor (R11), a twelfth resistor (R12), a thirteenth resistor (R13), a fifteenth resistor (R15), a sixteenth resistor (R16) and a seventeenth resistor (R17); a seventh diode (D7) and an eighth diode (D8), a twelfth diode (D12) and a thirteenth diode (D13); wherein an input voltage monitoring input terminal 1 of the controller is grounded via the second resistor (R2); the second capacitor (C2) is arranged in parallel at both ends of the second resistor (R2); an input terminal (Vin) is connected to the input voltage monitoring input terminal (1) of the controller via the first resistor (R1); the first capacitor (C1) is disposed between the input terminal (Vin) and ground; a high voltage input terminal (a) of the start-up circuit is connected to the input terminal (Vin); a feedback input terminal (d) of the start-up circuit is connected to a precharge completion feedback output terminal (2) of the controller; a precharge output terminal (c) of the start- up circuit is connected to one end of the third capacitor (C3), and the other end of the third capacitor (C3) is grounded; a precharge output terminal (b) of the start-up circuit is connected to the seventh resistor (R7) and an energy storage seventh capacitor (C7) simultaneously, and is grounded via the seventh resistor (R7) and the eighth resistor (R8) in turn; an intersection point of the seventh resistor (R7) and the eighth resistor (R8) is connected to a voltage monitoring input terminal (4) of the controller for the seventh capacitor (C7); a first phase transmission current monitoring input terminal (7) of the controller is connected to a current output terminal of a first control switch via the ninth resistor (R9); a second phase transmission current monitoring input terminal (9) of the controller is connected to a current output terminal of a second control switch via the fifteenth resistor (R15); a transformer secondary current and output overvoltage monitoring input terminal (8) of the controller is grounded via the thirteenth resistor (R13), and connected to an anode of the eighth diode (D8) via the twelfth resistor (R12); and wherein a positive electrode of the primary main winding (Np1) is connected to the input terminal (Vin), a negative electrode of the primary main winding (Np1) is returned to the positive electrode via the seventh diode (D7) and the sixth resistor (R6) in turn, to form a closed circuit; the fourth capacitor (C4) is connected in parallel at both ends of the sixth resistor (R6); a positive electrode of the seventh diode (D7) is grounded via the first current switch and the eleventh resistor (R11) in turn; a control terminal of the first current switch is connected to a first drive output terminal (6) of the controller; a negative electrode of the seventh diode (D7) is connected to a negative electrode of the twelfth diode (D12), a positive electrode of the twelfth diode (D12) is grounded via the second current switch and the sixteenth resistor (R16) in turn; a control terminal of the second current switch is connected to a second drive output terminal (5) of the controller; a positive electrode of the third primary winding (Na) is grounded, a negative electrode of the third primary winding (Na) is connected to the twelfth resistor (R12) and connected to the precharge output terminal (c) of the start-up circuit and a power supply input terminal (3) of the controller simultaneously via the eighth diode (D8); a positive electrode of the second primary winding (Np2) is connected to the precharge output terminal (b) of the start-up circuit, and is returned to a negative electrode of the second primary winding (Np2) via the seventh capacitor (C7), the sixteenth resistor (R16), and the second current switch in turn simultaneously, to form a circuit; and both ends of the secondary winding (Ns) pass through the thirteenth diode (D13) to a power output terminal and are connected to a LED lights.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177. The examiner can normally be reached M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844